DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 12/20/2021.

Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U. S. patent (US 10,594,373 B2) has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.


Allowable Subject Matter
Claims 1-3, 5-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 9, 17 and 20) of the instant application recite an invention of configuring a radio network node to transmit to a wireless device a bitmap identifying a subset of pro-coding matrix codewords that are not to be reported by the wireless device. Each bit in the bitmap corresponds to only one combination of a first dimension index l’1 and a second dimension index l’2.
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 9, 17 and 20. Specifically, the examiner’s best prior art by Han et al. (US 2012/0082248 A1) does not teach “the first dimension index l’1 and the second l’2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook” as recited in claims 1, 9, 17 and 20. 
Therefore, claims 1, 9, 17 and 20 are considered distinct from prior art and are allowable. Since claims 2, 3 and 5-8 are depending on claim 1, claims 10, 11 and 13-16 are depending on claim 9, claims 18-19 are depending on claim 17, and claims 21-22 are depending on claim 20, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIHONG YU/Primary Examiner, Art Unit 2631